DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application claims domestic priority to PRO 63/076,393 filed on 09/10/2020.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. The executable code is found on page 23 lines 15-20 as seen below,

    PNG
    media_image1.png
    138
    721
    media_image1.png
    Greyscale

and on page 25 lines 26-31 as seen below,

    PNG
    media_image2.png
    175
    648
    media_image2.png
    Greyscale
.

Claim Objections
Claims 4-6 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim. In this case claims 4-6 are dependent upon any preceding claim, which includes claim 3 and is a multiple dependent claim, as such, claims 4-6 are multiple dependent claims depending from another multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims 4-6 have not been further treated on the merits.
Claim 1 is objected to because of the following informalities:  improper spacing “30parts”.  Appropriate correction is required.
The Examiner suggests replacing “30parts” with “30 parts”

Claim Interpretation
Regarding instant claim 1-3, as best understood by the Examiner the phase, “wherein the dissolvable solid article has a pH of from about 3 to about 5.1 when dissolved with 30parts water to 1 part of the dissolvable solid article.” states that the dissolvable solid article has a pH of from about 3 to about 5.1 and further states that the solid dissolvable article may be dissolved in a ratio of 30 parts water to 1 part solid article. In this phrase the dissolving solid article is what has the pH at the time when it is to be dissolved. This is interpreted by the Examiner as a pH range for the dissolved solid article with a non-limiting intended dilution, i.e. the solid has a pH of 3 to 5.1 or the solid, when prepared for a 30:1 dilution with water, has a pH of 3 to 5.1. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Conway et al. (EP 3 326 696 A1).
Conway teaches a solid cleansing composition comprising citric acid as a chelator (Conway at [0085]), salicylic acid as an acne treatment agent (Conway at [0089]), ethylenediaminetetraacetic acid as an antimicrobial agent (Conway at [0073]), surfactants, and water-soluble polymers (Conway at [0072]). Conway further teaches that a solid cleansing composition may include any suitable amount of a pH-adjusting agent, in order to achieve the desired pH of the wetted composition that comes in contact with the skin (Conway at [0088]).
Conway differs from the instant claims in this rejection insofar as it does not teach the combination of the instantly recited components with sufficient specificity for anticipation. Conway teaches the components of the instant recited composition and uses each component of their established function in the art but does not explicitly combine the components together into a single embodiment or a preferred composition. However, given the disclosure of each component individually, it would have been prima facie obvious to a person having ordinary skill in the art at a time prior to the filing of the present patent application and following the teachings of Conway to have selected and combined known components for their established functions with predictable results. MPEP §2143 and §2144.06(I).
Regarding instant claim 1, Conway teaches a solid cleansing composition. Conway further teaches that for a solid cleansing composition may include any suitable amount of a pH-adjusting agent, in order to achieve the desired pH of the wetted composition that comes in contact with the skin (Conway at [0088]). It would have been prima facie obvious for one of ordinary skill in the art following the teaching of Conway to have optimized the pH of the solid cleansing composition in order to achieve the desired pH of the cleansing composition. See MPEP § 2144.05 (II). 
Regarding instant claim 1a, Conway teaches the use of up to 10% by weight of the composition of polymers including water-soluble polymers like collagen, cellulose, and acrylates copolymers (Conway at [0072]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP§2144.05(I). Conway teaches the use of up to 10% by weight of the composition of polymer overlaps within the instant applications recited polymer range of about 10% to about 50% for water-soluble polymers. 
Regarding instant claim 1b, Conway teaches the use of 0% to 50% by weight of the composition of anionic (Conway at [0054]), nonionic (Conway at [0060]), cationic (Conway at [0063]), amphoteric (Conway at [0066]), and zwitterionic (Conway at [0069]) surfactants.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP§2144.05(I). Conway teaches the use of 0% to 50% by weight of the composition of surfactants which overlaps the instant applications recited surfactant range of about 20% to about 80%.
Regarding instant claim 1c, Conway teaches the use of between 0.1% to 5% by weight of the composition of ethylenediaminetetraacetic acid which is a diaminocarboxylic acid chelants having an average molecular weight in acid form of from about 250 to about 450 daltons and having a weighted logP value at pH 4 of from about -12 to about -7 as an antibacterial agent (Conway at [0073]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP§2144.05(I). Conway teaches the use of 0.1% to 5% by weight of the composition of ethylenediaminetetraacetic acid which overlaps the instant applications recited range of about 0.5% to about 2% for diaminocarboxylic acid chelants.
Regarding instant claim 1d, Conway teaches the use of up to 5% by weight of the composition of salicylic acid which is an aromatic carboxylic acid having an average molecular weight in acid form of from about 100 to about 400 daltons and having a weighted logP value at pH 4 of from about -2 to about 4 as an acne treatment agent (Conway at [0089]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP§2144.05(I). Conway teaches the use of up to 5% by weight of the composition of salicylic acid which overlaps the instant applications recited range of about 0.1% to about 6% for aromatic carboxylic acids.
Regarding instant claim 1e, Conway teaches the use of up to 3% by weight of the composition citric acid which is a non-aromatic organic alpha hydroxy acid as a chelator (Conway at [0085]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP§2144.05(I). Conway teaches the use of up to 5% by weight of the composition of citric acid which overlaps the instant applications recited range of about 0.1% to about 18% for non-aromatic organic alpha hydroxy acids.
As to parts a-e of claim 1, the examiner further notes that where the general conditions of a claim are taught by the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A). In this case, the general conditions of a dissolvable solid article having a water-soluble polymer, a surfactant, a diaminocarboxylic acid chelant, an aromatic carboxylic acid, and a non-aromatic organic alpha hydroxy acid is taught by the prior art. As such, it would not have been inventive for the skilled artisan to have discovered the optimum or workable ranges of these elements via routine experimentation.
Regarding instant claim 2, Conway teaches that for a solid cleansing composition may include any suitable amount of a pH-adjusting agent, in order to achieve the desired pH of the wetted composition that comes in contact with the skin (Conway at [0088]). It would have been prima facie obvious for one of ordinary skill in the art following the teaching of Conway to have optimized the pH of the solid cleansing composition in order to achieve the desired pH of the cleansing composition. See MPEP § 2144.05 (II). 
Regarding instant claim 3, Conway teaches that for a solid cleansing composition may include any suitable amount of a pH-adjusting agent, in order to achieve the desired pH of the wetted composition that comes in contact with the skin (Conway at [0088]). It would have been prima facie obvious for one of ordinary skill in the art following the teaching of Conway to have optimized the pH of the solid cleansing composition in order to achieve the desired pH of the cleansing composition. See MPEP § 2144.05 (II). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 17/580,180 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both recite dissolvable solid articles comprising a water-soluble polymer, a surfactant, a diaminocarboxylic acid, an aromatic carboxylic acid and a non-aromatic organic alpha hydroxy acid. The instantly claimed invention recites a dissolvable solid composition comprising a water-soluble polymer, a surfactant, a diaminocarboxylic acid, an aromatic carboxylic acid and a non-aromatic organic alpha hydroxy acid with a pH of 3 to 5.1 and is dissolved in 30 parts of water to 1 part of solid. The reference application No. 17/580,180 recites a dissolvable solid composition comprising a water-soluble polymer, a surfactant, a diaminocarboxylic acid, an aromatic carboxylic acid and a non-aromatic organic alpha hydroxy acid with a pH of 3 to 5.5 and is dissolved in 20 parts of water to 1 part of solid. The reference application No. 17/580,180 also comprises phenolic derivatives and alpha beta-unsaturated aliphatic carboxylic acids therefore the differences between the instant application and the reference application result in a prima facie case of obvious type provisional non-statutory double patenting.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are presently allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA MICHELLE PETRITSCH whose telephone number is (571)272-6812. The examiner can normally be reached M-F 10:30-16:00 EST ALT Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571) 272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA MICHELLE PETRITSCH/Examiner, Art Unit 1612                                                                                                                                                                                                        

/ISAAC SHOMER/Primary Examiner, Art Unit 1612